         Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                     *
    DENNIS COLON,                                    *
                                                     *
                Petitioner,                          *
                                                     *
                v.                                   *     Civil Action No. 21-cv-10092-ADB
                                                     *
    MAURA T. HEALEY,                                 *
                                                     *
                Respondent.                          *
                                                     *

                               MEMORANDUM AND ORDER

BURROUGHS, D.J.

        In June 2012, an Essex County jury convicted Petitioner Dennis Colon of first degree

murder, armed burglary, and assault and battery by means of a dangerous weapon. He was

subsequently sentenced to life without the possibility of parole. On January 19, 2021, after the

Massachusetts Supreme Judicial Court (“SJC”) affirmed both his conviction and the trial court’s

denial of his motion for a new trial, Commonwealth v. Colon, 133 N.E.3d 306, 322 (Mass.

2019), Colon petitioned Respondent Maura T. Healey (“Respondent”) for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254, [ECF No. 1]. 1 For the reasons set forth below, Colon’s

petition is DENIED.




1
  As Respondent notes, [ECF No. 11 at 1 n.1], as the Massachusetts Attorney General, she is not
a proper respondent. See Rules Governing Section 2254 Cases, R. 2(a) (“If the petitioner is
currently in custody under a state-court judgment, the petition must name as respondent the state
officer who has custody.” (emphasis added)). The Court will not, however, require Colon to
substitute a proper respondent because, for the reasons that follow, his petition is without merit.

                                                 1
           Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 2 of 16




I.       FACTUAL BACKGROUND

         The SJC provided a factual summary of the case, which the Court adopts in relevant part

below. 2

         A.      The Shooting 3

         At approximately 4:30 A.M. on May 22, 2009, intruders broke into the victim’s
         house while the victim and his girlfriend, Tori,4 were asleep. Tori awoke to find
         the victim sitting up in bed and two men standing at the edge of the bed, pointing
         guns at her and the victim. The men wore sunglasses and hats that obscured their
         faces. Although Tori did not recognize either man, she thought that one of them
         might have been a man she knew as “PS,” to whom the victim twice had sold
         marijuana. Tori believed the other man was approximately five feet, six inches tall,
         roughly the same height as [Colon].

         Tori screamed, “Please, don’t shoot, don’t shoot.” The victim could not see what
         was happening, as he was blind, and began waving his hands. A gun went off, and
         the victim fell on top of Tori. The men left. Tori testified that she saw the two men
         for a total of approximately five minutes.

         A projectile from a .380 semiautomatic weapon had entered the victim’s head on
         the left side and fragmented in at least two different directions. The victim was
         transported to a hospital, where he was pronounced dead at 11:25 P.M. The cause

2
  “In a proceeding instituted by an application for a writ of habeas corpus by a person in custody
pursuant to the judgment of a State court, a determination of a factual issue made by a State court
shall be presumed to be correct.” 28 U.S.C. § 2254(e)(1). This presumption applies with equal
force to findings of fact by state trial and appellate courts. See Logan v. Gelb, 790 F.3d 65, 68
(1st Cir. 2015) (per curiam); RaShad v. Walsh, 300 F.3d 27, 35 (1st Cir. 2002). The facts can be
rebutted only with “clear and convincing evidence” to the contrary. 28 U.S.C. § 2254(e)(1);
RaShad, 300 F.3d at 35.
3
    The SJC’s footnote states:

         The facts in this and the following sections are derived from a combination of
         (1) trial testimony; (2) the trial judge’s voir dire of [Colon’s] girlfriend, before the
         jury were sworn, in relation to motions to exclude her testimony; (3) an evidentiary
         hearing held in conjunction with [Colon’s] motion for a new trial; and
         (4) undisputed documents in the record.

Colon, 133 N.E.3d at 311 n.2.
4
 The SJC’s footnote states: “A pseudonym.” Colon, 133 N.E.3d at 311 n.3. For clarity, the
Court will adopt the SJC’s use of the “Tori” pseudonym.

                                                    2
        Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 3 of 16




       of death was a single gunshot wound to the head. A portion of the bullet passed
       through the victim’s head and into Tori’s chin, breaking her jaw. Two permanent
       metal plates had to be installed in Tori’s jaw to hold the jaw together.

Colon, 133 N.E.3d at 311.

       B.      The Interrogations

       On June 22, 2009, while Lawrence police were investigating a separate incident
       involving a burglary, they encountered [Colon] and found a Beretta firearm on his
       person. 5 [Colon] was arrested for possession of a firearm without a license, and
       was transported to the Lawrence police station.

       That evening, [Colon] was interrogated at the Lawrence police station in two
       separate interviews that took place approximately one hour apart. He said nothing
       inculpatory related to this offense during these two interviews, and no testimony
       was introduced at trial concerning [Colon’s] statements on the evening of his arrest.

       During the first interview, [Colon] asked detectives if he “could see” his girlfriend,
       Giana. 6 At that point, Giana was at the police station in a different room. Giana,
       who was four months pregnant with twins, had come to the police station
       voluntarily to provide police information that she thought would help [Colon],
       concerning the gun that police had found on his person. In response to [Colon’s]
       request, one detective said, “[A]ctually she’s not going to be able to come down.
       All right? But I’ll let you call her. All right?”

       According to a police report, while [Colon] was in the booking room after his first
       interview, a detective asked a fellow officer to tell Giana, who was upstairs, to call
       the officer’s cellular telephone. When Giana called, the officer handed the
       telephone to [Colon], who spoke with Giana. Subsequently, [Colon] spoke with
       police for ten minutes, and the interview then concluded at 5:41 P.M.

       The following day, on June 23, 2009, while [Colon] was being held in a cell at the
       Lawrence Division of the District Court Department, he requested to speak with a
       police officer whom he recognized. At approximately 9:30 A.M., [Colon] was
       interviewed by two officers. According to police testimony, [Colon] waived his
       Miranda rights, consented to the interview being recorded, and waived his right to
       prompt arraignment. [Colon] signed forms associated with each of these waivers,
       as well as his consent to the recording. The period during the issuance of the
       Miranda warnings and the receipt of [Colon’s] waivers, however, was not recorded.

5
 The SJC’s footnote states: “The caliber of the Beretta is not clear from the record.” Colon, 133
N.E.3d at 311 n.4.
6
 The SJC’s footnote states: “A pseudonym.” Colon, 133 N.E.3d at 311 n.5. For clarity, the
Court will also adopt the SJC’s use of the “Giana” pseudonym.

                                                 3
           Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 4 of 16




          In this interview, [Colon] told police that he had participated in the break-in that
          led to the victim’s death. [Colon] admitted to having broken into the victim’s
          apartment, along with individuals he identified as “Limbe,” “Smokey,” “PS,” and
          “Dezi,” with the intent to steal money and marijuana. [Colon] said that he saw a
          dog in the apartment; 7 as he was afraid of dogs, he stayed in the hallway to serve
          as the lookout. He concluded by saying that someone other than he had fired a shot
          inside the apartment from a .380 weapon.

          In January 2011, [Colon’s] first attorney 8 moved to suppress [Colon’s] inculpatory
          statement to police. 9 The motion was denied after an evidentiary hearing. In his
          written findings of fact and rulings of law, the motion judge determined that
          [Colon] had been questioned by police at the Lawrence police headquarters on June
          22, 2009, shortly after his arrest, for approximately thirty to forty-five minutes. The
          judge found that, the following day, [Colon] initiated contact with police, while
          being held in the cell block area of the District Court in Lawrence. An officer read
          [Colon] Miranda warnings before turning on a tape recorder. [Colon] was “eager”
          to speak with police. The officer described him as “clear-headed, and not under the
          influence of alcohol, drugs, or mental illness.” The judge determined that the
          emotion [Colon] displayed was “appropriate to the situation,” and concluded that
          [his] “statements were voluntary and preceded by adequate Miranda warnings.” 10



7
 The SJC’s footnote states: “The victim and his girlfriend owned a dog, which was in the
bedroom at the time of the incident.” Colon, 133 N.E.3d at 312 n.6.
8
 The SJC’s footnote states: “Prior to trial, [Colon’s] first counsel was replaced by a second
counsel, who represented [him] throughout the trial.” Colon, 133 N.E.3d at 312 n.7.
9
    The SJC’s footnote states:

          The motion to suppress asserted, among other grounds, that [Colon] did not
          knowingly, intelligently, and voluntarily waive his right to remain silent or to have
          an attorney present during questioning on June 23, 2009; [Colon] did not make any
          statement voluntarily; and any consent was not voluntarily obtained. The motion
          did not explicitly reference [Colon’s] concern for his girlfriend.

Colon, 133 N.E.3d at 312 n.8.
10
     The SJC’s footnote states:

          The judge observed, “The failure to record the beginning of questioning is an issue
          for the trial judge, and does not provoke any concerns by this court about the
          voluntariness of the statements or the adequacy of the Miranda warnings, given
          [Colon’s] obvious desire to speak to police as shown by the audio recording.”

Colon, 133 N.E.3d at 313 n.9.

                                                    4
           Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 5 of 16




          [Colon’s] trial counsel filed a motion for reconsideration, which was denied. After
          trial began about one week later, counsel moved in limine to exclude [Colon’s]
          statement of June 23, 2009. The trial judge deferred to the motion judge’s ruling
          and denied the motion.

Colon, 133 N.E.3d at 311–13 (some alterations in original).

          C.      The Trial

          Before the jury were sworn, trial counsel moved to exclude testimony by [Colon’s]
          girlfriend, Giana, with respect to statements she made at the Lawrence police
          station on June 22, 2009. The Commonwealth had intended to call Giana as a
          corroborating witness, and possibly as a witness to show intent for the underlying
          felony. Defense counsel explained that Giana sought to claim a privilege under the
          Fifth Amendment to the United States Constitution, because information that she
          gave police that inculpated [Colon] purportedly was false. Counsel also moved to
          exclude Giana’s statements on the ground of asserted police coercion.

          The judge conducted a voir dire of Giana. Giana said that, while she was being
          questioned, a police officer threatened her by telling her that if she did not inculpate
          [Colon], she would go to prison and give birth there, and that she would never see
          her twins again. Giana’s son, who had come to the police station separately, was
          brought into a room where he met briefly with his mother, who was crying.

          The judge determined that “the police may have played upon [Giana’s] emotions –
          to a certain extent – but I do not find that all of [Giana’s] testimony is credible.”
          The judge explained that Giana had provided a “demonstratively false” statement
          that she had been given Miranda warnings only as she was walking out the door.
          The judge also noted that the police report describing Giana’s interview “doesn’t
          even go into a fair amount of what she claims was asked her at the police station.”
          The judge denied the motion to exclude Giana’s statements. He observed that,
          “plainly, the defense is entitled to bring these matters up to the jury,” and left “it to
          the Commonwealth as to whether they want to open up this can of worms before
          the jury.” 11 Neither the Commonwealth nor the defense ultimately called Giana to

11
     The SJC’s footnote states:

          Overall, the judge did “not find that the Lawrence [p]olice had been sufficiently
          shown to have so invaded [Giana’s] personal security or in a way that would likely
          produce false testimony.” The judge’s findings on this point, however, are not
          entirely clear. The previous day, the judge had ruled that if Giana testified at trial
          that she had relayed false statements to the police, she would have no need to invoke
          the Fifth Amendment because “her testimony . . . would indicate that she did not
          willfully provide the false information, if indeed, it was false. If it is false, it was
          done due to intimidation, coercion, not willful activity on her part.”



                                                     5
         Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 6 of 16




       testify at trial. As a result, any information inculpatory to [Colon] that Giana might
       have provided to police was not presented to the jury.

       [Colon’s] statements from the morning of June 23, 2009, were the heart of the
       Commonwealth’s case. In addition, the Commonwealth presented testimony of an
       inmate, Alvin Rivera, who testified against [Colon] pursuant to a cooperation
       agreement. Rivera’s testimony suggested that [Colon] actually shot the victim,
       rather than serving as lookout.

       Rivera testified that, while detained at the Middleton house of correction in the
       summer of 2009, [Colon] told him that [Colon] and others, known as “Smokey,”
       “Limbe,” and “PS,” went to the victim’s house on the night of the shooting in search
       of marijuana and money. Rivera testified that Smokey handed [Colon] a .380
       weapon and PS a Beretta. According to Rivera, [Colon] told him that Smokey stood
       in the hallway as lookout while [Colon] and PS went into the apartment and made
       their way to the bedroom where the victim and Tori were sleeping. Rivera testified
       that, when [Colon] noticed the victim moving, [Colon] got “nervous” and fired a
       single shot before running from the apartment. [Colon] told Rivera that he had sold
       the .380 but not the Beretta. [Colon] said that if anyone questioned him about the
       shooting, he would say that he had been the person who stood outside as a lookout.
       [Colon] told Rivera that [Colon] and three other individuals previously had broken
       into the victim’s apartment, and had stolen marijuana.

       [Colon] was convicted of all charges. Because the felony-murder conviction was
       predicated on the burglary charge, that charge was placed on file. [Colon’s] timely
       appeal was entered in [the SJC] in January 2014.

Colon, 133 N.E.3d at 313–14 (some alterations in original).

       D.      The Motion for a New Trial

       Approximately ten months later, [Colon] filed a motion for a new trial, and his
       appeal in [the SJC] was stayed. In his motion, [Colon] argued that he had received
       ineffective assistance of counsel as a result of both of his attorneys’ failure
       adequately to investigate Giana’s purported role in, and effect on, the police
       interrogation and [Colon’s] statements to police, as well as both attorneys’ failure
       to mention [Colon’s] concern for Giana in challenging the voluntariness of
       [Colon’s] waivers of his Miranda rights and subsequent statements to police . . . .

       [Colon] argued that, during his interrogation on the night of his arrest, police
       officers orchestrated a “cell[ular] [tele]phone ruse” in which they instructed Giana
       to call him using a detective’s cellular telephone. [Colon] asserted that he was
       “surprised” to hear Giana on the telephone. He said that, during this call, Giana
       told him about police threats to take away her children and charge her with murder.


Colon, 133 N.E.3d at 313 n.10 (alterations in original).

                                                 6
         Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 7 of 16




       Because of this call, [Colon] maintained, he told the officers whatever he thought
       they wanted to hear.

       The trial judge conducted a three-day evidentiary hearing on the motion for a new
       trial. Witnesses included [Colon’s] two prior attorneys; five police officers;
       [Colon]; his girlfriend, Giana; and one of her sons.

       Ultimately, the judge denied the motion. The judge found that numerous “facts
       alleged by [Colon] never occurred.” Specifically, the judge did “not credit, in the
       slightest, [Colon’s] assertion that the Lawrence police created a ‘cell phone ruse’”
       on June 22, 2009. The judge found that “[w]hile there is no doubt that [Colon]
       spoke briefly with [Giana] before he made his June 23rd statement to the police,
       that phone call conversation was brief and did not contain the sort of detailed
       description of police threats or coercion that [Colon] now claims.” Accordingly,
       the judge concluded that “there was no basis to argue the phone call as one of the
       grounds for lack of voluntariness,” and “[t]hus . . . no ineffective assistance of
       counsel.”

Colon, 133 N.E.3d at 314–15 (citations omitted) (some alterations in original).

II.    PROCEDURAL BACKGROUND

       In June 2012, Colon was tried in Essex County Superior Court. See [ECF Nos. 7-3, 7-4,

7-5, 7-6, 7-7 (trial transcripts)]. The jury convicted him of first degree murder, armed burglary,

and assault and battery by means of a dangerous weapon, Colon, 133 N.E.3d at 310 n.1, and he

was sentenced to life without the possibility of parole, see [ECF No. 7-8 at 9–10 (transcript from

sentencing)]. On October 22, 2019, the SJC affirmed both his conviction and the trial court’s

denial of his motion for a new trial. See Colon, 133 N.E.3d at 322.

       On January 19, 2021, Colon filed his petition for a writ of habeas corpus, along with an

accompanying brief. [ECF No. 1 (petition); ECF No. 1-1 (brief)]. Respondent opposed on May

28, 2021, [ECF No. 11], and Colon replied on July 27, 2021, [ECF No. 12].

III.   LEGAL STANDARD

       Under the Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

       [a]n application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the

                                                 7
         Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 8 of 16




       adjudication of the claim —
               (1) resulted in a decision that was contrary to, or involved an unreasonable
               application of, clearly established Federal law, as determined by the
               Supreme Court of the United States; or
               (2) resulted in a decision that was based on an unreasonable determination
               of the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       To be deemed contrary to clearly established federal law, a state court decision must
       announce[] a rule of law that directly contradicts existing Supreme Court precedent
       or . . . reach[] a different result than the Supreme Court on materially
       indistinguishable facts. An unreasonable application occurs when the state court
       identifies the correct governing legal rule . . . but unreasonably applies it to the facts
       of the particular state prisoner’s case. Federal habeas relief only provides a remedy
       for instances in which a state court unreasonably applies [the Supreme] Court’s
       precedent; it does not require state courts to extend that precedent or license federal
       courts to treat the failure to do so as error.
       These standards ensure that federal habeas relief will be granted only in cases in
       which all fairminded jurists would agree that a final state court decision is at odds
       with the Supreme Court’s existing precedents. One consequence of this rule is that
       a federal court sitting in habeas jurisdiction may not overrule a state court for
       simply holding a view different from its own, when the precedent from [the
       Supreme] Court is, at best, ambiguous. This is not to say that the AEDPA require[s]
       state and federal courts to wait for some nearly identical factual pattern before a
       legal rule must be applied. The Supreme Court has recognized that even a general
       standard may be applied in an unreasonable manner.

Bebo v. Medeiros, 906 F.3d 129, 134 (1st Cir. 2018) (alterations in original) (internal citations

and quotation marks omitted).

       With regard to whether a factual determination was unreasonable, the Supreme Court has

noted that “[t]he term ‘unreasonable’ is no doubt difficult to define.” Wood v. Allen, 558 U.S.

290, 301 (2010) (alteration in original) (quoting Williams v. Taylor, 529 U.S. 362, 410 (2000)).

“It suffices to say, however, that a state-court factual determination is not unreasonable merely

because the federal habeas court would have reached a different conclusion in the first instance.”

Id. “[E]ven if ‘[r]easonable minds reviewing the record might disagree’ about the finding in

question, ‘on habeas review that does not suffice to supersede the trial court’s . . .

                                                   8
         Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 9 of 16




determination.’” Id. (second alteration in original) (quoting Rice v. Collins, 546 U.S. 333,

341–42 (2006)).

       “If [§ 2254(d)’s] standard is difficult to meet, that is because it was meant to be.”

Harrington v. Richter, 562 U.S. 86, 102 (2011).

IV.    DISCUSSION

       Colon asserts two grounds for relief: (1) the SJC’s decision rests on two unreasonable

factual determinations, [ECF No. 1-1 at 7–10], and (2) the SJC erred by rejecting his ineffective

assistance of counsel claim, [id. at 5–7]. The Court addresses each ground in turn.

       A.      Factual Determinations

       Colon identifies two purportedly unreasonable factual determinations.

       First, he identifies the trial court’s determination that, during their June 22, 2009 call,

Giana did not tell Colon that she had been threatened by the police. Although reasonable minds

might disagree about how to weigh the evidence in the record, the trial court’s factual finding,

which was affirmed by the SJC, was not unreasonable. See Wood, 558 U.S. at 301 (noting that

even if reasonable minds might disagree, habeas relief is inappropriate unless the state court’s

factual determination is unreasonable). As the SJC recognized, “[b]ecause the call itself was not

recorded, the [trial] judge’s factual determinations concerning the call rested largely on

assessments of witness credibility.” Colon, 133 N.E.3d at 317. In habeas proceedings, issues of

witness credibility are “exactly the type of factual determinations to which [federal courts]

defer.” Teti v. Bender, 507 F.3d 50, 59 (1st Cir. 2007); see also Caldwell v. Maloney, 159 F.3d

639, 650 (1st Cir. 1998) (“[A] federal habeas court has ‘no license to redetermine credibility of

witnesses whose demeanor has been observed by the state trial court, but not by them,’ and must

‘more than simply disagree with the state court’ in order to reach a different result.” (quoting



                                                  9
        Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 10 of 16




Marshall v. Lonberger, 459 U.S. 422, 432–34 (1983))). Here, the trial court considered

testimony from the call’s only two participants, Colon and Giana, and concluded that insofar as

their testimony suggested that Giana communicated the alleged threats to Colon over the phone,

that testimony was not credible. See Colon, 133 N.E.3d at 317–18. Given the deference due to a

trial court’s credibility determinations, and in light of other evidence in the record—including

Giana’s and Colon’s demonstrably false testimony concerning other topics, Colon’s trial

counsel’s testimony regarding his communications with Colon and Giana, and the testimony of

the police officer present during the call—the state court’s factual conclusion was not

unreasonable. 12

       Second, Colon identifies the trial court’s factual determination that the June 22, 2009

telephone call between Giana and Colon was not a police-orchestrated ruse. [ECF No. 1-1 at

8–10]. As the SJC observed, however, the transcript of Colon’s interrogation demonstrates that

he asked to see Giana and was told that he would be permitted to speak with her on the phone.

See Colon, 133 N.E.3d at 317; [ECF No. 7-1 at 255]. Accordingly, the trial court’s

characterization of the call as the policer officers granting Colon’s request, rather than a ruse,

was not an unreasonable factual determination. 13


12
   Colon argues that given the trial court’s finding that “the police had inflicted enough
‘intimidation [and] coercion’ on [Giana] to prevent her from making willfully false or misleading
statements,” [ECF No. 1-1 at 8 (first alteration in original)], “it defies any belief that [Giana]
would not have conveyed to . . . Colon in some form or fashion the threats that the police had
just made to tear their family apart,” [id.]. Contrary to Colon’s assertion, it does not defy belief
that Giana would not have communicated the alleged threats to Colon during their phone call.
Even assuming that the coercive tactics alleged by Giana were, in fact, used, there are plausible
explanations as to why she might not have told Colon about them. For one, the call was
relatively short. Additionally, it took place in a police station (presumably, in front of the
allegedly coercive police officers).
13
  The police report that Colon cites to refute the trial court’s finding, see [ECF No. 1-1 at 9],
does not support his position. Given that Colon was in police custody (and had likely had his


                                                 10
        Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 11 of 16




       In sum, neither factual determination that Colon attacks was unreasonable.

       B.      Ineffective Assistance of Counsel

       Colon’s ineffective assistance of counsel claim is somewhat convoluted but seems to

proceed on two fronts. First, he maintains that because the threats that police officers allegedly

made to Giana on June 22, 2009—which he contends Giana communicated to him during their

phone call—rendered Colon’s June 23, 2009 confession involuntary (and therefore

inadmissible), his trial counsel was constitutionally deficient for failing to (1) review materials

related to his June 22, 2009 interrogations, 14 (2) investigate the circumstances surrounding the

call, and (3) move to suppress Colon’s June 23, 2009 confession based on the call. See [ECF

No. 12 at 3–4]. Second, he asserts that, regardless of whether Giana actually told Colon that she

had been threatened, Colon’s trial counsel was constitutionally deficient for failing to present

evidence regarding the June 22, 2009 call to the jury because that evidence would have created a

reasonable probability that the jury would have found Colon’s June 23, 2009 confession to be

involuntary. [Id. at 7–8]. For the reasons below, neither argument is persuasive.

               1.      Failure to Discover, Investigate, and Move to Suppress

       The SJC ruled that although “it was poor performance for [Colon’s] initial and successor

counsel not to listen to the recordings of interrogations of his client by police, which each

counsel had in his possession as part of mandated discovery,” its “review of these recordings,


cellphone taken away from him), it is unsurprising that the police “orchestrated” the call insofar
as they made the logistical arrangements necessary for Colon to speak with Giana. Nothing in
the report, however, negates the fact that Colon requested an opportunity to “see” Giana and was
told by an officer that a call would be set up for him. See [ECF No. 7-1 at 255]. Further, that
Colon eventually confessed does not necessarily render the phone call a ruse designed to “place
enough pressure on [him] to cause him to make incriminating statements.” [ECF No. 1-1 at 9].
14
  Both the police report and the audio recordings from his interrogations note the existence of
the call. See Colon, 133 N.E.3d at 315.

                                                 11
        Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 12 of 16




and the judge’s findings about the call, however, le[]d [the SJC] to conclude that they were not

likely to have made a difference in counsels’ efforts to suppress [Colon’s] confession on the

following day.” Colon, 133 N.E.3d at 316. Specifically, the SJC held that the trial court’s

finding that Giana did not tell Colon about the threats during their June 22, 2009 call was

supported by the record. Id. at 317–18. If Colon was unaware of the alleged threats, the SJC

reasoned, those threats could not have affected the voluntariness of his confession. Id. at 318.

As discussed above, the Court has already decided that the factual determination undergirding

the SJC’s decision (i.e., that Giana did not tell Colon about the threats during their June 22, 2009

phone call) was reasonable. See supra Section IV.A. Against that backdrop, the SJC’s decision

regarding this aspect of Colon’s ineffective assistance claim was sound.

               2.      Failure to Present Evidence to the Jury

       Colon next argues that the SJC acted contrary to, or unreasonably applied, clearly

established federal law when it rejected his ineffective assistance claim based on trial counsel’s

failure to present evidence regarding the June 22, 2009 call to the jury. See [ECF No. 1-1 at 7].

The SJC rejected this claim on the merits. See Colon, 133 N.E.3d at 318 (“[Colon] contends that

he should receive a new trial because ‘the call still would have been a real factor in the jury’s

voluntariness decision, had it been developed at trial.’ We do not agree.”). In doing so, the SJC

applied the standard used by Massachusetts courts when a defendant has been convicted of first

degree murder. Colon, 133 N.E.3d at 315–16. Under that standard, courts assess whether “there

was error, and, if so, whether any such error ‘was likely to have influenced the jury’s

conclusion.’” Id. (quoting Commonwealth v. Fulgiam, 73 N.E.3d 798, 809 (Mass. 2017)). It is

well-settled that the standard used by the SJC is more favorable to defendants than the federal

constitutional standard set forth in Strickland v. Washington. See Kirwan v. Spencer, 631 F.3d



                                                 12
        Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 13 of 16




582, 590 n.3 (1st Cir. 2011). Because the SJC applied a standard that was more favorable to

Colon than the federal Strickland standard, the SJC clearly did not “announce[] a rule of law that

directly contradicts existing Supreme Court precedent.” Cronin v. Comm’r of Prob., 783 F.3d

47, 50 (1st Cir. 2015). Accordingly, Colon’s only potentially meritorious arguments are that the

SJC (1) reached a different result on materially indistinguishable facts or (2) unreasonably

applied clearly established federal law. See Bebo, 906 F.3d at 134.

       In support of his argument, Colon relies heavily on two Supreme Court cases, Andrus v.

Texas and Williams v. Taylor, but neither supports his position.

       In Andrus, the Supreme Court granted the prisoner’s habeas petition and remanded the

case because the Texas Court of Criminal Appeals failed to provide any explanation regarding

the prejudice prong of the Strickland test. Andrus, 140 S. Ct. 1875, 1881 (2020) (noting that “the

Court of Criminal Appeals concluded without elaboration that Andrus had” failed to meet his

burden under Strickland); see also Ex parte Andrus, No. WR-84, 438-01, 2019 WL 622783, at *2

(Tex. Crim. App. Feb. 13, 2019) (“However, applicant fails to meet his burden under Strickland

v. Washington to show by a preponderance of the evidence that his counsel’s representation fell

below an objective standard of reasonableness and that there was a reasonable probability that

the result of the proceedings would have been different, but for counsel’s deficient

performance.” (citation omitted)). In other words, the state court’s error in Andrus was failing to

adequately demonstrate that it had conducted the required analysis. 140 S. Ct. at 1887 (“It is

unclear whether the Court of Criminal Appeals considered Strickland prejudice at all. Its

one-sentence denial of Andrus’ Strickland claim does not conclusively reveal whether it

determined that Andrus had failed to demonstrate deficient performance under Strickland’s first

prong, that Andrus had failed to demonstrate prejudice under Strickland’s second prong, or that



                                                13
        Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 14 of 16




Andrus had failed to satisfy both prongs of Strickland.” (citation omitted)). Here, unlike in

Andrus, the SJC explicitly and comprehensively discussed why the June 22, 2009 phone call

would not have been a factor in the jury’s voluntariness analysis. 15 See Colon, 133 N.E.3d at

318–19. Accordingly, while Colon can reasonably disagree with the SJC’s substantive decision

(i.e., that evidence of the call would not have impacted the jury’s assessment), he cannot

plausibly contend that the SJC failed to conduct the required analysis.

       In Williams, the Supreme Court found that the Virginia Supreme Court had

(1) misconstrued the interplay of two Supreme Court cases, Strickland and Lockhart v. Fretwell,

and (2) failed to consider all the evidence in the record. See 529 U.S. at 397–98. Here, the SJC

identified the correct ineffective assistance of counsel standard—which, as noted above, was

more favorable to Colon than Strickland—considered the totality of the evidence in the record,

and concluded that Colon’s claim was without merit.

       Accordingly, because Andrus and Williams are factually distinguishable, the SJC’s

decision here was not “contrary to clearly established federal law.” See Bebo, 906 F.3d at 134

(“To be deemed ‘contrary to clearly established federal law,’ a state court decision must

‘announce[ ] a rule of law that directly contradicts existing Supreme Court precedent or . . .

reach[ ] a different result than the Supreme Court on materially indistinguishable facts.’”



15
   Even if the SJC’s decision were at odds with Andrus, to the extent Colon believes Andrus
broke new ground, he cannot rely on it to attack the SJC’s 2019 opinion because it was not
decided until 2020. See Williams, 529 U.S. at 412 (noting that, under AEDPA, the phrase
“‘clearly established Federal law, as determined by the Supreme Court of the United States’ . . .
refers to the holdings, as opposed to the dicta, of th[e Supreme] Court’s decisions as of the time
of the relevant state-court decision.” (emphasis added)); see also Greene v. Fisher, 565 U.S. 34,
38 (2011) (“As we explained, § 2254(d)(1) requires federal courts to focu[s] on what a state
court knew and did, and to measure state-court decisions against this Court’s precedents as of the
time the state court renders its decision.” (alteration in original) (citations and internal quotation
marks omitted)).

                                                 14
        Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 15 of 16




(quoting Cronin, 783 F.3d at 50)). Further, the SJC’s decision was not an unreasonable

application of federal law as set forth in Strickland, Andrus, Williams, (or any other Supreme

Court case that the Court is aware of) because the SJC identified the correct standard and

reasonably applied it to the facts at hand, noting with specificity why, in light of the substantial

record evidence suggesting that Colon’s June 23, 2009 confession was voluntary, evidence

concerning the June 22, 2009 call would not have affected the jury’s voluntariness assessment. 16

See Colon, 133 N.E.3d at 318–19. In sum, nothing in the SJC’s decision suggests that it

misapprehended or misapplied Supreme Court precedent concerning ineffective assistance of

counsel. To the contrary, the SJC’s decision demonstrates that it thoughtfully considered

Colon’s claim and, after explaining why, denied it on the merits.

       Perhaps in recognition of the significant deference afforded to state court decisions under

§ 2254(d), Colon attempts to attack the correctness, not the reasonableness, of the SJC’s

decision. For instance, he argues that because he confessed soon after his phone call with Giana,

the jury likely would have considered his confession involuntary had Colon’s lawyer presented

evidence about the phone call. See [ECF No. 1-1 at 7 (“Especially where the confession came

on the heels of this phone call, there is a reasonable probability that had the jury known about the

phone call, they would have decided that the subsequent confession was involuntary.”)]. It is



16
  Colon seems to argue that because the SJC did not use the words “the call would not have
been a meaningful factor in the jury’s voluntariness decision,” it did not conduct the required
analysis. See [ECF No. 12 at 7–8 (“After acknowledging the petitioner’s argument that the
phone-call evidence ‘would have been a real factor in the jury’s voluntariness decision, had it
been developed at trial,’ the SJC did not go on to decide what impact that evidence would have
had on the jury’s deliberations.”)]. The SJC is not, however, required to use formulaic phrasing
or utter a prescribed set of magic words. Further, after quoting Colon’s argument, the SJC wrote
that it “d[id] not agree,” Colon, 133 N.E.3d at 318, which clearly indicates that it rejected
Colon’s position and therefore concluded that the call would not have been a real factor in the
jury’s voluntariness calculus.

                                                 15
        Case 1:21-cv-10092-ADB Document 15 Filed 08/31/21 Page 16 of 16




not, however, this Court’s role to assess whether a state court determination was correct or to

substitute its judgment for that of the state court. See Bebo, 906 F.3d at 134. Rather, the Court

can grant habeas relief only where a state court decision goes beyond arguable incorrectness and

is ‘contrary to, or involves an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States.’” Id. (quoting 28 U.S.C. § 2254(d)(1)).

Because Colon has failed to demonstrate that the SJC’s decision fits into that category, his

ineffective assistance of counsel argument fails.

V.     CONCLUSION

       For the reasons stated above, Colon’s petition, [ECF No. 1], is DENIED.

       “The district court must issue or deny a certificate of appealability when it enters a final

order adverse to” a habeas petitioner. Rules Governing Section 2254 Cases, R. 11(a). The Court

DECLINES to grant a certificate of appealability to Colon.

       SO ORDERED.

August 31, 2021                                               /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




                                                16
